DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 07/08/21.

Claim Rejections - 35 USC § 103  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirzer et al., (“Hirzer”) [US-2019/0080467-A1] in view of Tatsubori (“Tatsubori”) [US-2017/0357862-A1], further in view of Karvounis (“Karvounis”) [US-2015/0304634-A1]
Regarding claim 1, Hirzer discloses a processor comprising one or more circuits (Hirzer- Fig. 3A and ¶0053, The processor 320 can be a general purpose processor configured by computer program code, or an application specific integrated circuit (ASIC)) to:
generate, based at least on a two-dimensional (2D) observation representing one or more directional landmarks in a 3D space, a probability distribution by computing a probability that one of the one or more directional landmarks is located at each point of one or more points  of the 3D space (Hirzer- ¶0085-0088, determines a respective probability that the feature captured by that pixel belongs to a respective classification […] the CNN or ANN 501 determines: Pf, the probability that the pixel captures light from a façade, Pve, the probability that the pixel captures light from a vertical edge of a façade [generate a probability distribution]; Figs. 7B-E and ¶0087, Pf, the probability that the pixel captures light from a façade, Pve, the probability that the pixel captures light from a vertical edge of a façade, Phe, the probability that the pixel captures light from a horizontal edge of a façade [representing one or more directional landmarks] […] Each pixel is classified as belonging to the class having the highest probability. For each classification, the respective probability values for each respective pixel assigned to the class are collected in a probability map for the classification. For example, FIG. 7B-7E provide an example of the probability maps output by the semantic segmentation); 

identify at least one location of the one or more directional landmarks  (Hirzer- Figs. 7B-E and ¶0087, Pf, the probability that the pixel captures light from a façade, Pve, the probability that the pixel captures light from a vertical edge of a façade, Phe, the probability that the pixel captures light from a horizontal edge of a façade [identify one or more directional landmarks] […] Each pixel is classified as belonging to the class having the highest probability. For each classification, the respective probability values for each respective pixel assigned to the class are collected in a probability map for the classification).
Hirzer fails to explicitly disclose each point of one or more points sampled from two spatial dimensions of the 3D space.
However, Tatsubori discloses
each point of one or more points sampled from two spatial dimensions (Tatsubori- Figs. 2-3 shows tables with cells [two spatial dimensions]; ¶0044, generating a table with equally segmented time (elapsed time) and location (length from the start point of the road segment) as row and column headers in a general concept. Each cell in the table represents a spatiotemporal probability—i.e., that there is an object (moving or stationary) at the specific time and location of the cell; ¶0058, the system extracts lines well-explained by MTO probability distribution in the T×L matrix; ¶0068, detecting shapes such as lines from image points or pixels, which are obtained from edge detection pre-processing […] and the log of the probability distribution function);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Hirzer to incorporate the teachings of Tatsubori, and apply the configuration in which a table with cell in the table represents a spatiotemporal probability into a probability of the at least one directional landmark being located at the point on the lookup, as taught by Hirzer in order to generate, based at least on a two-dimensional (2D) observation representing one or more directional landmarks in a 3D space, a probability distribution by computing a probability that one of the one or more directional landmarks is located at each point of one or more points sampled from two spatial dimensions of the 3D space. 
Doing so would provide methods and systems for detecting and managing moving traffic obstacles.
The prior art fails to explicitly disclose identify one or more modes in the probability distribution based at least on seeding at one or more designated intervals in the two spatial dimensions; and identify at least one location of the one or more directional landmarks based at least in part on the identified one or more modes.
However, Karvounis discloses
identify one or more modes in the probability distribution based at least on seeding at one or more designated intervals in the two spatial dimensions (Karvounis- ¶0108, by using the change in the state as a common metric, many observations of different dimensions can be compared […] the weight of each observation is based on a multivariate normal distribution [modes in the probability distribution] from the predicted observation, multivariate normal distribution from the state prediction, the Kalman gain, and the PCA mapping; ¶0259, The encoders simply return a count of the total of lines that pass on the wheel strip in a particular interval [one or more designated intervals]); and 
at least in part on the identified one or more modes (Karvounis- ¶0108, by using the change in the state as a common metric, many observations of different dimensions can be compared […] the weight of each observation is based on a multivariate normal distribution [the identified one or more modes] from the predicted observation, multivariate normal distribution from the state prediction, the Kalman gain, and the PCA mapping).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Hirzer/Tatsubori to incorporate the teachings of Karvounis, one of ordinarv skill in the art do so in order to identify one or more modes in the probability distribution based at least on seeding at one or more designated intervals in the two spatial dimensions; and identify at least one location of the one or more directional landmarks based at least in part on the identified one or more modes.
Doing so would allow multiple tracked objects, multiple sensors, and multiple updates to occur in linear time with linear storage with respect to the number of tracked objects, landmarks, and estimated object locations.

Regarding claim 2, Hirzer in view of Tatsubori and Karvounis, discloses the processor of claim 1, and further discloses wherein the seeding at the one or more designated intervals in the two spatial dimensions is along a line orthogonal to displacement of a sensor used to generate the 2D observation (Hirzer- ¶0028, The term “image capture device” as used herein broadly encompasses a variety of systems having at least one device with optics and an imaging sensor having an array of photodetectors for capturing images; Karvounis- ¶0087, associating a first pose of a first sensor with landmarks detected in a first image from a multi-dimensional space acquired by the first sensor; ¶0108, by using the change in the state as a common metric, many observations of different dimensions can be compared […] the weight of each observation is based on a multivariate normal distribution from the predicted observation, multivariate normal distribution from the state prediction, the Kalman gain, and the PCA mapping; ¶0259, The encoders simply return a count of the total of lines that pass on the wheel strip [line orthogonal]  in a particular interval [one or more designated intervals]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Hirzer/Tatsubori to incorporate the teachings of Karvounis, and apply the seeding at the intervals is along a line orthogonal into Hirzer/Tatsubori’s processor so the seeding at the one or more designated intervals in the two spatial dimensions is along a line orthogonal to displacement of a sensor used to generate the 2D observation.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 4, Hirzer in view of Tatsubori and Karvounis, discloses the processor of claim 1, and further discloses the one or more circuits further to identify the one or more modes based at least on initializing at least one seed in one or more basins of attraction in the probability distribution (Hirzer- ¶0085-0088, determines a respective probability that the feature captured by that pixel belongs to a respective classification […] the CNN or ANN 501 determines: Pf, the probability that the pixel captures light from a façade, Pve, the probability that the pixel captures light from a vertical edge of a façade [basins of attraction in the probability distribution]; Karvounis- ¶0108, by using the change in the state as a common metric, many observations of different dimensions can be compared […] the weight of each observation is based on a multivariate normal distribution [identify the one or more modes] from the predicted observation, multivariate normal distribution from the state prediction, the Kalman gain, and the PCA mapping; ¶0259, The encoders simply return a count of the total of lines that pass on the wheel strip in a particular interval [one or more designated intervals]). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Hirzer/Tatsubori to incorporate the teachings of Karvounis, and apply modes into initializing at least one seed in the probability distribution in order to identify the one or more modes based at least on initializing at least one seed in one or more basins of attraction in the probability distributio..
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 5, Hirzer in view of Tatsubori and Karvounis, discloses the processor of claim 1, and further discloses the one or more circuits further to:
generate a subsequent probability distribution based on a subsequent 2D observation generated at a different time and location than the 2D observation space (Hirzer-  Figs. 7B-E and ¶0087, Pf, the probability that the pixel captures light from a façade, Pve, the probability that the pixel captures light from a vertical edge of a facade, Phe, the probability that the pixel captures light from a horizontal edge of a facade, and Pbg, the probability that the pixel captures light from a background. Each pixel is classified as belonging to the class having the highest probability [subsequent probability distribution based on a subsequent 2D observation generated at a different time and location]. For each classification, the respective probability values for each respective pixel assigned to the class are collected in a probability map for the classification); 
identify one or more subsequent modes in the subsequent probability distribution (Karvounis- ¶0108, In the simplest form, the largest eigenvector of the observed changes to the system is the largest principal component [….] by using the change in the state as a common metric, many observations of different dimensions can be compared […] the weight of each observation is based on a multivariate normal distribution [subsequent modes] from the predicted observation, multivariate normal distribution from the state prediction, the Kalman gain, and the PCA mapping); and 
discard a duplicate mode common to the identified one or more modes and the identified one or more subsequent modes (Karvounis- ¶0157, Once a feature is matched [duplicate], the old feature needs to be removed [discard] in order to maintain the map being a chain with no loops or complications).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Hirzer/Tatsubori to incorporate the teachings of Karvounis, and apply subsequent modes in the subsequent probability distribution into Hirzer/Tatsubori’s system in order to identify one or more subsequent modes in the subsequent probability distribution; and discard a duplicate mode common to the identified one or more modes and the identified one or more subsequent modes.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 8, Hirzer discloses a method (Hirzer- ¶0008, a method of determining a pose of an image capture device is disclosed. The method includes accessing an image of a scene captured by the image capture device) comprising:
identifying, based at least in part on image data representing at least one directional landmark in a 3D space, a probability of the at least one directional landmark being located at each point of one or more points sampled from two spatial dimensions of the 3D space (Hirzer- ¶0085-0088, determines a respective probability that the feature captured by that pixel belongs to a respective classification […] the CNN or ANN 501 determines: Pf, the probability that the pixel captures light from a façade, Pve, the probability that the pixel captures light from a vertical edge of a façade [generating a probability distribution]; Figs. 7B-E and ¶0087, Pf, the probability that the pixel captures light from a façade, Pve, the probability that the pixel captures light from a vertical edge of a façade, Phe, the probability that the pixel captures light from a horizontal edge of a façade [representing at least one directional landmark] […] Each pixel is classified as belonging to the class having the highest probability. For each classification, the respective probability values for each respective pixel assigned to the class are collected in a probability map for the classification. For example, FIG. 7B-7E provide an example of the probability maps output by the semantic segmentation); 
generating a probability distribution using the probability for each of the one or more points (Hirzer- ¶0085-0088, determines a respective probability that the feature captured by that pixel belongs to a respective classification […] the CNN or ANN 501 determines: Pf, the probability that the pixel captures light from a façade, Pve, the probability that the pixel captures light from a vertical edge of a façade [generating a probability distribution]; Figs. 7B-E and ¶0087, Pf, the probability that the pixel captures light from a façade, Pve, the probability that the pixel captures light from a vertical edge of a façade, Phe, the probability that the pixel captures light from a horizontal edge of a façade  […] Each pixel is classified as belonging to the class having the highest probability. For each classification, the respective probability values for each respective pixel assigned to the class are collected in a probability map for the classification. For example, FIG. 7B-7E provide an example of the probability maps output by the semantic segmentation); 
identifying one or more modes in the probability distribution based at least on seeding at one or more designated intervals in the two spatial dimensions (see Claim 1 rejection for detailed analysis); and 
identifying at least one location of the at least one directional landmark in the two spatial dimensions based at least in part on the identified one or more modes (see Claim 1 rejection for detailed analysis).

Regarding claim 9, Hirzer in view of Tatsubori and Karvounis, discloses the method of claim 8, and further discloses wherein the seeding at the one or more designated intervals in the two spatial dimensions is along a line orthogonal to displacement of a camera used to generate the image data (Hirzer- ¶0028, Image capture devices include, but are not limited, to a dedicated camera […] an automotive vehicle-mounted camera system, or the like; Karvounis- ¶0108, by using the change in the state as a common metric, many observations of different dimensions can be compared […] the weight of each observation is based on a multivariate normal distribution from the predicted observation, multivariate normal distribution from the state prediction, the Kalman gain, and the PCA mapping; ¶0259, The encoders simply return a count of the total of lines that pass on the wheel strip [line orthogonal]  in a particular interval [one or more designated intervals]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Hirzer/Tatsubori to incorporate the teachings of Karvounis, and apply the seeding at the intervals is along a line orthogonal into Hirzer/Tatsubori’s processor so the seeding at the one or more designated intervals in the two spatial dimensions is along a line orthogonal to displacement of a camera used to generate the image data.
The same motivation that was utilized in the rejection of claim 8 applies equally to this claim.

The method of claim 11 is similar in scope to the functions performed by the processor of claims 4 and therefore claim 11 is rejected under the same rationale.

Regarding claim 12, Hirzer in view of Tatsubori and Karvounis, discloses the method of claim 8, and discloses the method further comprising:
generating a subsequent probability distribution based on a subsequent frame of the image data generated at a different time and location than the image data (see Claim 5 rejection for detailed analysis);
identifying one or more subsequent modes in the subsequent probability
 distribution (see Claim 5 rejection for detailed analysis); and
discarding a duplicate mode common to the identified one or more modes and the
identified one or more subsequent modes (see Claim 5 rejection for detailed analysis).

The system of claims 15-16 and 18 are similar in scope to the functions performed by the processor of claims 1-2 and 4 and therefore claims 15-16 and 18 are rejected under the same rationale.

Regarding claim 15, Hirzer discloses a system (Hirzer- Fig. 3A and ¶0052-0053, the system 250 for determining a pose of an image capture device 102) comprising:
one or more processing units (Hirzer- Fig. 3A and ¶0052-0053, The system 250 has a processor 320 coupled to access image data. The processor 320 can be a general purpose processor configured by computer program code, or an application specific integrated circuit (ASIC)); and 
one or more memory units storing instructions that, when executed by the one or more processing units, cause the one or more processing units to execute operations (Hirzer- Fig. 3A and ¶0052-0053, The system 250 has a processor 320 coupled to access image data. The processor 320 can be a general purpose processor configured by computer program code, or an application specific integrated circuit (ASIC); ¶0127, ) in the form of computer-implemented processes and apparatus for practicing those processes. The disclosed methods may also be at least partially embodied in the form of tangible, non-transitory machine readable storage media encoded with computer program code. The media may include, for example, RAMs, ROMs, CD-ROMs, DVD-ROMs, BD-ROMs, hard disk drives, flash memories, or any other non-transitory machine-readable storage medium comprising the tasks performing by the processor of claim 1.

Regarding claim 20, Hirzer in view of Tatsubori and Karvounis, discloses the system of claim 15, and further discloses wherein the system is part of at least one of:
a system configured to perform simulation operations (Hirzer- Fig. 3A and ¶0052-0053, the system 250 for determining a pose of an image capture device 102; ¶0024, FIGS. 9A-9C show examples of labeled training images; ¶0038, An artificial neural network (ANN), such as a convolutional neural network (CNN) or fully convolutional network (FCN) can be trained to perform semantic segmentation of a scene from a single input image; Tatsubori- ¶0088, FIG. 1 shows an example result from simulation with 10 probe cars per 10 min (200 in T); Karvounis- ¶0175, All test results were processed after data collection, but simulated as if processed in real time.);
a system configured to perform deep learning operations (Hirzer- Fig. 3A and ¶0052-0053, the system 250 for determining a pose of an image capture device 102; ¶0024, FIGS. 9A-9C show examples of labeled training images used to train the convolutional neural network (or fully convolutional network) of FIG. 3A; ¶0038, An artificial neural network (ANN), such as a convolutional neural network (CNN) or fully convolutional network (FCN) can be trained to perform semantic segmentation of a scene from a single input image);
a system implemented at least partially in a datacenter (Hirzer- ¶0047, the image capture device 102 may access one or more servers 108 to obtain data, such as online and/or offline map data from a database 112; ¶0050, image capture device 102 retrieves at least a portion of the database 112 from server 108 […] The portion of the database 112 obtained from server 108 may depend upon the particular application on the image capture device 102); or
a system implemented at least partially using a cloud-based computing device (Hirzer- ¶0050, offline map data is stored in the cloud in database 112; Tatsubori- ¶0047, the server components and the various functionalities of the system are in a single location, or distributed architecture (e.g., cloud architecture); ¶0059, certain such steps carried out externally such as in a cloud computing configuration; ¶0061, The server may also be a virtual server, wherein the processor and memory are cloud-based).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Hirzer/Tatsubori to incorporate the teachings of Karvounis, and apply the implemented system into Hirzer/Tatsubori’s circuits in order to perform simulation operations.
Doing so would allow multiple tracked objects, multiple sensors, and multiple updates to occur in linear time with linear storage with respect to the number of tracked objects, landmarks, and estimated object locations.


6.	Claims 3, 6, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirzer in view of Tatsubori, further in view of Karvounis, still further in view of Lao (“Lao”) [US-2013/0100286-A1]
Regarding claim 3, Hirzer in view of Tatsubori and Karvounis, discloses the processor of claim 1, and further discloses the one or more designated intervals along a line in the two spatial dimensions (Karvounis- ¶0259, The encoders simply return a count of the total of lines that pass on the wheel strip in a particular interval [one or more designated intervals along a line]). 
The prior art fails to explicitly disclose wherein the seeding comprises initializing seeds for an iterative mode climbing algorithm at the one or more designated intervals along a line in the two spatial dimensions.
However, Lao discloses
an iterative mode climbing algorithm (Lao- ¶0043-0044, The mean shift is an iterative procedure that is repeated until the target representation is deemed sufficiently close to the template […] the mean-shift tracking algorithm involves no motion information. For each frame of video, the starting position for the mean-shift iteration is the estimation result of the previous frame. The vehicle detection and tracking block 214 includes motion prediction that estimates a more accurate starting position for the next frame, thereby reducing the number of mean-shift iterations, and enhancing overall tracking efficiency [an iterative mode climbing algorithm]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Hirzer/Tatsubori/Karvounis to incorporate the teachings of Lao, and apply the mean-shift tracking algorithm into Hirzer/Tatsubori/Karvounis’s circuit for initializing seeds for an iterative mode climbing algorithm at the one or more designated intervals along a line in the two spatial dimensions.
Doing so would reduce the number of accidents due to cross traffic at the intersection and, relative to other traffic control methods, improve travel time along the intersecting streets.

Regarding claim 6, Hirzer in view of Tatsubori and Karvounis, discloses the processor of claim 1, and discloses the one or more circuits further to: 
 a sensor used to generate the 2D observation travels through the two spatial dimensions (Hirzer- ¶0028, The term “image capture device” as used herein broadly encompasses a variety of systems having at least one device with optics and an imaging sensor having an array of photodetectors for capturing images; Figs. 7B-E and ¶0087, Pf, the probability that the pixel captures light from a façade, Pve, the probability that the pixel captures light from a vertical edge of a facade, Phe, the probability that the pixel captures light from a horizontal edge of a facade, and Pbg, the probability that the pixel captures light from a background. Each pixel is classified as belonging to the class having the highest probability [generate the 2D observation travels through the two spatial dimensions]; Tatsubori- Figs. 2-3 shows tables with cells [two spatial dimensions]; Karvounis- ¶0108, by using the change in the state as a common metric, many observations [observation] of different dimensions can be compared […] the weight of each observation is based on a multivariate normal distribution from the predicted observation, multivariate normal distribution from the state prediction, the Kalman gain, and the PCA mapping)
.
The prior art fails to explicitly disclose maintain a persistent set of modes across time; and compare the one or more identified modes to the persistent set of modes.
However, Lao discloses
maintain a persistent set of modes across time (Lao- ¶0043-0044, The mean shift is an iterative procedure that is repeated until the target representation is deemed sufficiently close to the template […] the mean-shift tracking algorithm involves no motion information. For each frame of video, the starting position for the mean-shift iteration is the estimation result of the previous frame [a persistent set of modes across time]); and 
compare the one or more identified modes to the persistent set of modes (Lao- ¶0043-0045, The mean shift is an iterative procedure that is repeated until the target representation is deemed sufficiently close to the template […] the mean-shift tracking algorithm involves no motion information. For each frame of video, the starting position for the mean-shift iteration is the estimation result of the previous frame. The vehicle detection and tracking block 214 includes motion prediction that estimates a more accurate starting position for the next frame, thereby reducing the number of mean-shift iterations, and enhancing overall tracking efficiency […] when the mean-shift iteration in the current frame is complete, the estimated location produced by the mean-shift serves as the newest measurement added to the Kalman filter, and the new mean-shift iteration start at the location predicted by the Kalman filter [compare the one or more identified modes to the persistent set of modes]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Hirzer/Tatsubori/Karvounis to incorporate the teachings of Lao, and apply the mean-shift tracking algorithm into Hirzer/Tatsubori/Karvounis’s circuits in order to maintain a persistent set of modes across time as a sensor used to generate the 2D observation travels through the two spatial dimensions; and compare the one or more identified modes to the persistent set of modes.
Doing so would reduce the number of accidents due to cross traffic at the intersection and, relative to other traffic control methods, improve travel time along the intersecting streets.

The method of claims 10 and 13 are similar in scope to the functions performed by the processor of claims 3 and 6 and therefore claims 10 and 13 are rejected under the same rationale.

The system of claim 17 is similar in scope to the functions performed by the processor of claim 3 and therefore claim 17 is rejected under the same rationale.


7.	Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirzer in view of Tatsubori, further in view of Karvounis, still further in view of Lukác (“Lukác”) [US-2020/0105059-A1]
Regarding claim 7, Hirzer in view of Tatsubori and Karvounis, discloses the processor of claim 1, and fails to explicitly disclose the one or more circuits further to recover an extent of one or more of the one or more directional landmarks based at least on reprojecting the one or more directional landmarks into the 2D observation.
However, Lukác discloses
recover an extent of one or more of the one or more directional landmarks based at least on reprojecting the one or more directional landmarks into the 2D observation (Lukác- ¶0017, recover a 3D (3 dimensional) point cloud of a landmark in the photographs and corresponding camera parameters; ¶0054, reconstructing a 3D structure from its projections into a collection of photographs or images taken from different viewpoints (e.g., different camera poses; ¶0057, Bundle adjustment is then performed, which is the joint non-linear refinement of camera parameters and point parameters that minimize a reprojection error from projecting scene points to photograph space; ¶0064, projects the 2D observations using camera parameters into 3D points in the terrain model 134 based on the Euclidean distance between camera center and the corresponding 3D point).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Hirzer/Tatsubori/Karvounis to incorporate the teachings of Lukác, and apply reprojecting the one or more landmarks into Hirzer/Tatsubori/Karvounis’s circuits in order to recover an extent of one or more of the one or more directional landmarks based at least on reprojecting the one or more directional landmarks into the 2D observation.
Doing so would provide a user with an immersive experience when viewing photographs from a trip without sacrificing the brevity of viewing only selected photographs from the trip.

Regarding claim 14, Hirzer in view of Tatsubori, Karvounis, discloses the method of claim 8, and fails to explicitly disclose the method further comprising recovering an extent of one or more of the at least one directional landmark based at least on reprojecting the at least one directional landmark into the image data.
However, Lukác discloses
recovering an extent of one or more of the at least one directional landmark based at least on reprojecting the at least one directional landmark into the image data (Lukác- ¶0017, recover a 3D (3 dimensional) point cloud of a landmark in the photographs and corresponding camera parameters; ¶0054, reconstructing a 3D structure from its projections into a collection of photographs or images taken from different viewpoints (e.g., different camera poses; ¶0057, Bundle adjustment is then performed, which is the joint non-linear refinement of camera parameters and point parameters that minimize a reprojection error from projecting scene points to photograph space; ¶0064, projects the 2D observations using camera parameters into 3D points in the terrain model 134 based on the Euclidean distance between camera center and the corresponding 3D point).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Hirzer/Tatsubori/Karvounis to incorporate the teachings of Lukác, and apply reprojecting the one or more landmarks into Hirzer/Tatsubori/Karvounis’s circuits for recovering an extent of one or more of the at least one directional landmark based at least on reprojecting the at least one directional landmark into the image data.
The same motivation that was utilized in the rejection of claim 7 applies equally to this claim.

The system of claim 19 is similar in scope to the functions performed by the processor of claim 7 and therefore claim 19 is rejected under the same rationale.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2019/0367021-A1 to Zhao et al., Predicting Behaviors of Oncoming Vehicles teaches the method includes identifying, based on first observation data received from sensors of the AV, an oncoming vehicle (¶0005). Given observations from sensor data, the world model module, according to implementations of this disclosure, tracks and estimates the states of observed objects (i.e., real-world objects) and predicts the future states of the real-world objects with multiple hypotheses in a probabilistic manner (¶0052).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619